Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 10, 2019                                                                                Bridget M. McCormack,
                                                                                                                   Chief Justice

  158029                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 158029
                                                                    COA: 342470
                                                                    Kent CC: 17-010731-FC
  JAMES ANTHONY BURNS,
           Defendant-Appellant.

  _________________________________________/

         By order of October 30, 2018, the application for leave to appeal the May 21, 2018
  order of the Court of Appeals was held in abeyance pending the decision in People v
  Ames (Docket No. 156077). On order of the Court, leave to appeal having been denied in
  Ames on June 26, 2019, 504 Mich ___ (2019), the application is again considered, and it
  is DENIED, because we are not persuaded that the questions presented should be
  reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 10, 2019
           p0904
                                                                               Clerk